



Exhibit 10.13
BLUELINX HOLDINGS, INC.    
2016 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
(AS AMENDED)
TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
_______________
Number of Shares Subject to Award: __________
Grant Date: __________
Pursuant to the BlueLinx Holdings, Inc. 2016 Amended and Restated Long-Term
Incentive Plan, as amended (the “Plan”), BlueLinx Holdings, Inc., a Delaware
corporation (the “Company”), has granted the above-named participant
(“Participant”) Restricted Stock Units (the “RSUs” or the “Award”) entitling
Participant to receive such number of shares of Company common stock (the
“Shares”) as is set forth above on the terms and conditions set forth in this
agreement (this “Agreement”) and the Plan. Capitalized terms used in this
Agreement and not defined herein shall have the meanings set forth in the Plan.
1.    Grant Date. The Award is granted to Participant on the Grant Date set
forth above (the “Grant Date”).
2.    Vesting. If Participant remains employed by the Company, the RSUs and the
right to the Shares shall vest with respect to one-third of the number of Shares
subject to the Award on each of the first three anniversaries of the Grant Date
(each such anniversary a “Vesting Date”) and shall fully vest on the third
anniversary of the Grant Date (the “Final Vesting Date”). If the number of
Shares vesting on any Vesting Date is not a whole number, the number will be
rounded up to the next whole number on the 1st Vesting Date, rounded down on the
2nd Vesting Date, and on the Final Vesting Date, shall equal the total number of
Shares subject to the Award less the number of Shares that vested on the 1st and
2nd Vesting Dates.
3.    Forfeiture of RSUs.
(a)    Termination of Employment. Prior to the Final Vesting Date, any unvested
RSUs shall be immediately forfeited upon Participant’s termination of employment
with the Company for any reason whatsoever; provided, that the Committee
reserves the right, in its sole discretion, to waive or amend this provision, in
whole or in part; and provided, further, that this provision shall not apply to
the extent specifically provided otherwise in Participant’s employment agreement
with the Company or a severance plan or agreement that applies to Participant.
For purposes of this Agreement, employment with any Subsidiary of the Company
shall be considered employment with the Company and a termination of employment
shall mean a termination of employment with the Company and each Subsidiary by
which Participant is employed.
(b)    Restrictive Covenants. The grant of this Award is contingent upon
Participant signing a restrictive covenants agreement or, to the extent
applicable, an amendment to an existing employment agreement, in either case in
the form provided by the Company on or prior to the date that Participant signs
this Agreement (unless the Company waives such requirement because Participant
is already a party to such an agreement or amendment). If Participant does not
timely sign such agreement, this Award shall be forfeited, and no amount shall
be payable hereunder. Notwithstanding any provision of this Agreement, if
Participant breaches or otherwise fails to comply


1

--------------------------------------------------------------------------------




with such restrictive covenants agreement or any other non-compete,
non-solicitation or similar agreement with the Company or a Subsidiary, in
addition to all rights the Company or its Subsidiary has under such agreement,
at law or in equity, RSUs that have not become vested and settled before such
breach or failure to comply shall expire at that time, shall not become vested
or settled after such time and shall be forfeited at such time without any
payment therefor.
4.    Transfer of Vested Shares. Stock certificates representing the vested
Shares (or appropriate evidence of ownership including certificateless
book-entry issuance), if any, will be delivered to Participant (or, if permitted
by the Company in its sole discretion, to a party designated by Participant) on
or as soon as practicable after (but no later than 30 days after) each Vesting
Date, subject, if applicable, to delay under Section 20.
5.    Clawback Policy. This Award shall be subject to: (a) the terms and
conditions of any applicable policy of recoupment or recovery of compensation
adopted by the Company from time to time (as such policy may be amended); (b)
terms and conditions regarding recoupment or recovery of compensation in any
agreement between the Company or any Subsidiary and Participant; and (c) the
requirements of any applicable law or regulation with respect to the recoupment
or recovery of incentive compensation. Participant hereby agrees to be bound by
the requirements of this Section 5. The recoupment or recovery of any portion of
the Award (or vested Shares) that is permitted by any such policy, agreement,
law or regulation may be made by the Company or the Subsidiary that employed
Participant.
6.    Non-Transferability of Award. The RSUs and the Shares issuable hereunder
and the rights and privileges conferred hereby may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by operation of law or
otherwise (except as permitted by the Plan). Any attempt to do so contrary to
the provisions hereof shall be null and void.
7.    Conditions to Issuance of Shares. The Shares deliverable to Participant
hereunder may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue or deliver any Shares prior to fulfillment of all of the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under the rulings and regulations of the Securities and Exchange
Commission (“SEC”) or any other governmental regulatory body, which the
Committee shall, in its discretion, deem necessary or advisable; and (c) the
obtaining of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its discretion, determine to
be necessary or advisable.
8.    No Rights as Stockholder. Except as provided in Section 11, Participant
shall not have voting, dividend or any other rights as a stockholder of the
Company with respect to the unvested Shares subject to the RSUs. Upon settlement
of the Award into Shares, Participant will obtain full voting and other rights
as a stockholder of the Company with respect to such Shares.
9.    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall


2

--------------------------------------------------------------------------------




be personally liable for any action, determination, or interpretation made in
good faith with respect to the Plan or this Agreement.
10.    Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.
11.    Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Sections 4.4 and 18.2 of the Plan, the Committee
shall make appropriate adjustments to the number and class of Shares or other
stock or securities subject to the Award. The Committee’s adjustments shall be
effective and final, binding and conclusive for all purposes of this Agreement.
12.    Taxes.
(a)    Upon the vesting and delivery of Shares subject to this Award,
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the employing Subsidiary to withhold all applicable federal, state and
local income and employment taxes (“Tax Withholding Amounts”) payable with
respect to this Award from Participant’s wages or other cash compensation paid
to Participant by the Company and/or the Subsidiary or from proceeds of the sale
of Shares. Alternatively, or in addition, if permissible under local law, to the
extent not prohibited by the Committee, the Company may, in its sole discretion,
(i) sell or arrange for sale of Shares that Participant acquires to meet the tax
withholding obligations, and/or (ii) satisfy such tax obligations by withholding
and cancelling a number of Shares having a market value equal to the Tax
Withholding Amounts, provided that the amount to be withheld may not exceed the
tax withholding obligations associated with the Award to the extent needed for
the Company to treat the Award as an equity award for accounting purposes and to
comply with applicable tax withholding laws.
(b)    Participant acknowledges and agrees that the ultimate liability for all
taxes legally due by him or her is and remains Participant’s responsibility and
that the Company and/or the Subsidiary: (i) make no representations nor
undertakings regarding the treatment of any taxes in connection with any aspect
of this Award, including the grant or vesting of the Shares subject to this
Award or the subsequent sale of Shares acquired pursuant to such vesting; and
(ii) do not commit to structure the terms of the grant or any aspect of this
Award to reduce or eliminate Participant’s liability for taxes. In addition,
Participant shall pay the Company or the Subsidiary any amount of Tax
Withholding Amounts that the Company or the Subsidiary may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
the Shares if Participant fails to comply with Participant’s obligations in
connection with the Tax Withholding Amounts.
13.    Participant Acknowledgments and Agreements. By accepting the grant of
this Award, Participant acknowledges and agrees that: (a) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement; (b) the grant of this Award is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Shares, or benefits in lieu of Shares, even if Shares
have been granted repeatedly in the past; (c) all decisions with respect to
future grants, if any, will be at the sole discretion of the Company and the
Committee; (d) Participant’s participation in the Plan shall not


3

--------------------------------------------------------------------------------




create a right of future employment with the Company and shall not interfere
with the ability of the Company to terminate Participant’s employment
relationship at any time with or without cause and it is expressly agreed and
understood that employment is terminable at the will of either party, insofar as
permitted by law; (e) Participant is participating voluntarily in the Plan; (f)
this Award is an extraordinary item that is outside the scope of Participant’s
employment contract, if any; (g) this Award is not part of Participant’s normal
or expected compensation or salary for any purposes, including but not limited
to calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (h) in the event Participant is not an employee of the
Company, this Award will not be interpreted to form an employment contract or
relationship with the Company; (i) the value of the Shares may increase or
decrease in value and the future value of the underlying Shares cannot be
predicted; and (j) in the event of any termination of employment (whether or not
in breach of local labor laws), Participant’s right to vest in the Award and
receive any Shares will terminate effective as of the date that Participant is
no longer employed and will not be extended by any notice period mandated under
local statute, contract or common law; the Committee shall have the exclusive
discretion to determine when Participant is no longer employed for purposes of
this Award.
14.    Plan Information. Participant agrees to receive copies of the Plan, the
Plan prospectus and other Plan information from the Company’s intranet and
shareholder information, including copies of any annual report, proxy statement,
Form 10-K, Form 10-Q, Form 8-K and other information filed with the SEC, from
the investor relations section of the Company’s website at www.BlueLinxCo.com.
Participant acknowledges that copies of the Plan, Plan prospectus, Plan
information and shareholder information are available upon written or telephonic
request to the Company’s Corporate Secretary.
15.    Complete Agreement. The Plan and this Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof; provided, however, if
Participant is a party to an employment agreement or severance plan or agreement
with the Company and such plan or agreement includes one or more provisions that
specifically applies to equity awards such as this Award, such provisions are
not superseded and shall continue to apply. If provisions of the Plan and this
Agreement conflict, the Plan provisions will govern.
16.    Modification of Agreement. No provision of this Agreement may be
materially amended or waived unless agreed to in writing and signed by the
Committee (or its designee). Any such amendment to this Agreement that is
materially adverse to Participant shall not be effective unless and until
Participant consents, in writing, to such amendment (provided that any amendment
that is required to comply with Code Section 409A shall be effective without
consent unless Participant expressly denies consent to such amendment in
writing). The failure to exercise, or any delay in exercising, any right, power
or remedy under this Agreement shall not waive any right, power or remedy which
the Company has under this Agreement.
17.    Participant Bound by Plan; Successors. Participant acknowledges
receiving, or being provided with access to, a prospectus describing the
material terms of the Plan, and agrees to be bound by all the terms and
conditions of the Plan. Except as limited by the Plan or this Agreement, this
Agreement is binding on and extends to the legatees, distributees and personal
representatives of Participant and the successors of the Company.


4

--------------------------------------------------------------------------------




18.    Governing Law. This Agreement has been made in and shall be construed
under and in accordance with the laws of the State of Georgia, without regard to
conflict of law provisions.
19.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
20.    Section 409A.
(a)    General. It is intended that payments under this Agreement will not be
considered nonqualified deferred compensation subject to Section 409A of the
Code and that such payments will sastisfy the exemption from Section 409A of the
Code for “short-term deferrals.” Notwithstanding the foregoing, if any payment
is considered nonqualified deferred compensation, this Agreement and the
payments hereunder will be administered and interpreted to comply with Section
409A of the Code, including, as necessary, by requiring a six-month delay in
accordance with Section 21.14 of the Plan. For purposes of Section 409A of the
Code, each payment under this Agreement shall be treated as a separate payment.
(b)    No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company makes no representation to Participant that the Award and
any Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.
21.    Translations. If Participant has received this or any other document
related to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.
22.    Consent for Accumulation and Transfer of Data. Participant consents to
the accumulation and transfer of data concerning him or her and the Award to and
from the Company (and its Subsidiaries) and such other agent as may administer
the Plan on behalf of the Company from time to time. In addition, Participant
understands that the Company and its Subsidiaries hold certain personal
information about Participant, including but not limited to his or her name,
home address, telephone number, date of birth, social security number, salary,
nationality, job title, and details of all grants or awards, vested, unvested,
or expired (the “personal data”). Certain personal data may also constitute
“sensitive personal data” within the meaning of applicable local law. Such data
include but are not limited to information described above and any changes
thereto and other appropriate personal and financial data about Participant.
Participant hereby provides explicit consent to the Company and its Subsidiaries
to process any such personal data and sensitive personal data. Participant also
hereby provides explicit consent to the Company and its Subsidiaries to transfer
any such personal data and sensitive personal data outside the country in which
Participant is employed, and to the United States or other jurisdictions. The
legal persons for whom such personal data are intended are the Company and its
Subsidiaries, any third party stock plan administrator, and any company
providing services to the Company in connection with compensation planning
purposes or the administration of the Plan.


5

--------------------------------------------------------------------------------




23.    Time to Accept Agreement. Participant shall have 14 days to accept this
Agreement. Participant’s Award may be forfeited if this Agreement is not
accepted by Participant within 14 days of receipt of this Agreement.


[Signatures on Following Page]


6

--------------------------------------------------------------------------------






BLUELINX HOLDINGS, INC.






_____________
By:                             Date
Title:                     








By signing below or by accepting this Award as evidenced by electronic means
acceptable to the Committee, Participant hereby (i) acknowledges that a copy of
the Plan, the Plan Prospectus and the Company’s latest annual report to
stockholders or annual report on Form 10-K are available from the Company’s
intranet site or upon request, (ii) represents that he or she is familiar with
the terms and provisions of this Agreement and the Plan, and (iii) accepts the
award of RSUs subject to all the terms and provisions of this Agreement and the
Plan. Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee regarding any questions arising
under the Plan. Participant authorizes the Company to withhold from any
compensation payable to him including by withholding Shares, in accordance with
applicable law, any taxes required to be withheld by federal, state or local law
as a result of the grant or vesting of the RSUs.






                                    
(Signature)    Date


                    
(Printed Name)


7